BRITT, Judge.
Defendant’s sole assignment of error is that the trial court erred in not granting his motion for nonsuit. The evidence, viewed in the light most favorable to the State, tended to show:
Around 3:00 p.m. on 10 November 1973, Sears’■ employees observed defendant, acting suspiciously, in the men’s department of the store. Thereafter, they observed defendant leaving the store with five shirts; he did not stop at any cash register to pay for the shirts. A store employee followed defendant out of the store and an employee yelled at defendant “to see. a receipt, please.” Defendant began running and an employee gave chase and got to within a few feet of defendant at which time he dropped the shirts, identified as belonging to the store. Police were alerted, arrested defendant and carried him to the police station where he was identified by-a Sears employee as the man *585who had taken the shirts. Defendant asked the employee to “ [1] et me pay for this and forget about the whole deal.”
We hold that the evidence was sufficient to survive the motion for nonsuit and the assignment of error is overruled.
No error.
Chief Judge Brock and Judge Clark concur.